Citation Nr: 0802512	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  07-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquire psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran, his son and a friend



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1958 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 2004 rating 
decisions by the RO.  

In December 2000, the Board denied the issues of service 
connection for PTSD and new and material evidence had not 
been submitted to reopen the claim of service connection for 
an acquired psychiatric disorder.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge by videoconference in November 2007.  

The now reopened claim of service connection for any 
psychiatric disorder, to include PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a decision in September 1992, the Board denied the 
veteran's reopened claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD; as 
the veteran did not timely appeal, the decision became final.  

4.  In December 2000, the Board denied reopening the 
veteran's previously-denied claim and denied service 
connection for PTSD; as the veteran did not timely appeal, 
the decision became final.  

5.  In a January 2004 rating action, the RO denied reopening 
of the veteran's claim of service connection for PTSD; as the 
veteran did not timely appeal, the decision became final.  

6.  The additional evidence received since the December 2000 
Board decision and the January 2004 rating decision is 
neither cumulative nor redundant of evidence previously of 
record, does relate previously unestablished facts necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim of service connection for any 
psychiatric disorder, to include PTSD.  



CONCLUSIONS OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.  



II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

The veteran submitted a claim of service connection for a 
nervous condition in March 1970.  The RO issued a rating 
decision in November 1970 that denied service connection for 
a nervous condition, and the veteran did not appeal.  

An October 1990 rating decision reopened the veteran's claim 
of service connection for PTSD but denied service connection.  
The veteran appealed and, in April 1992, the Board remanded 
the issue of whether new and material evidence was received 
for service connection for an acquired psychiatric disorder 
to the RO for further development.  

In a September 1992 rating decision the RO reopened the 
veteran's claim on the basis that new and material evidence 
had been received; however, the claim of service connection 
for PTSD was denied based on there having been no documented 
in-service stressors.  A February 1993 Hearing Officer 
decision denied service connection for PTSD.  The veteran did 
not file timely appeals on the herein above RO rating 
decisions.  

In April 1996, the RO issued a rating decision that denied 
the veteran's petition to reopen his claim for an acquired 
psychiatric disorder based on the fact that no new and 
material evidence was submitted.  The rating decision also 
denied service connection for PTSD.  The veteran appealed, 
and in August 1996, the Board remanded both issues for 
further development.  In December 2000, the Board denied 
reopening of the veteran's claim for an acquired psychiatric 
disorder and denied service connection for PTSD.  

In a January 2004 RO rating decision the RO denied reopening 
the veteran's claim of service connection for PTSD on the 
basis that new and material evidence had not been received. 

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran then filed a petition to reopen his claim of 
service connection for PTSD in April 2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's treatment 
reports, a November 2003 VA examination report, a July 2006 
Vet Center statement, a July 2006 PTSD study, a VA 
physician's June 2007 statement, and the veteran's hearing 
testimony.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of the claim.  

The June 2007 VA physician's statement noted that the veteran 
had extensive mental health treatment since the 1960's and 
that PTSD was an anxiety disorder and the veteran's anxiety 
symptoms appeared to be prominent.  

The VA physician also stated that, after careful review of 
the veteran's service medical records and post-service 
medical records, the veteran was treated for an anxiety 
disorder in services and continued to struggle with ongoing 
anxiety symptoms.  The VA physician stated that the veteran's 
military service had at least exacerbated his presenting 
condition.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a psychiatric disorder, to include PTSD.  



ORDER

As new and material evidence to reopen the claim of service 
connection for any mental disorder has been received, the 
appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  



REMAND

The Board notes that, in June 2007, a VA physician opined 
after a careful review of the veteran's service and post-
service medical records that he had been treated for an 
anxiety disorder in services and continued to struggle with 
ongoing anxiety symptoms.  The VA physician opined that the 
veteran's military service had at least exacerbated his 
presenting condition.  

At the veteran's November 2003 VA examination, the examiner 
stated that his opinion that the veteran's reports of his in-
service stressors were credible and met the criteria for a 
diagnosis of PTSD. 

Therefore, a VA psychiatric examination is needed in order to 
address the current nature and likely etiology of the claimed 
psychiatric disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this reopened claim is hereby REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe the further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
veteran has a current psychiatric 
disorder, to include PTSD, and if so, 
whether it is at least as likely as not 
related to any event or incident of the 
veteran's military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  

_____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


